Exhibit 10.2

 

FORM OF
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is made this ____
day of _____________, 2020, between CuriosityStream Inc., a Delaware corporation
(formerly Software Acquisition Group Inc, the “Company”), and ______________
(the “Grant”).

 

WHEREAS, the Company maintains the CuriosityStream Inc. 2020 Omnibus Incentive
Plan (the “Plan”), pursuant to which the Compensation Committee may grant, among
other awards, Restricted Stock Units, which are subject to certain forfeiture
provisions and/or certain restrictions on transferability selected by the
Committee pursuant to the terms of the Plan (capitalized terms used in this
Agreement without definition shall have the meanings ascribed to such terms in
the Plan);

 

WHEREAS, the Company desires to grant to the Grantee Restricted Stock Units as
provided herein; and

 

NOW, THEREFORE, in consideration of the forgoing and following mutual covenants
and for other good and valuable consideration, the parties agree as follows:

 

1. Grant of Restricted Stock Units. The Company grants to the Grantee __________
Restricted Stock Units on the terms and conditions and subject to all the
limitations set forth herein and in the Plan, which is incorporated herein by
reference. The Grantee acknowledges receipt of a copy of the Plan and
acknowledges that the definitive records pertaining to the grant of the
Restricted Stock Units, and rights hereunder, shall be retained by the Company.

 

2. Vesting. To the extent not previously forfeited and except as set forth in
the Plan, the Restricted Stock Units shall become vested as follows: ___________
if the Grantee is continuously employed by the Company through the applicable
vesting date. Except as provided in in the Plan, in the event the Grantee’s
[employment] [service] terminates prior to the applicable vesting date, the
Restricted Stock Units that would have vested on such date shall be forfeited by
the Grantee. [FOR CEO RESTRICTED STOCK UNITS: Notwithstanding the forgoing, if
the Grantee is terminated without Cause, or resigns for Good Reason (in each
case as defined in Section 5 of the employment agreement (the “Employment
Agreement”), dated August 7, 2020, between the Grantee and CuriosityStream
Operating Inc., a Delaware corporation (formerly named CuriosityStream Inc.), or
dies or becomes disabled (as described in Section 5(a)(ii) of the Employment
Agreement), all unvested Restricted Stock Units shall become vested as of the
date of termination.]

 



Page 1 of 5

 

 

3. Settlement. Subject to Section 6, Section 8, and as otherwise provided in the
Plan, the Company shall deliver to the Grantee one Share in settlement of each
Restricted Stock Unit that has vested as provided in Section 2 on the vesting
date (or within 30 days thereafter) (the “Settlement Date”), by either, (x)
issuing one or more certificates evidencing the Share to the Grantee or (y)
registering the issuance of the Share in the name of the Participant through a
book entry credit in the records of the Company’s transfer agent. No fractional
Shares shall be issued in settlement of Restricted Stock Units. Fractional
Restricted Stock Units shall be settled through a cash payment equal to the Fair
Market Value of a Share on the settlement date. The issuance and transfer of
Shares in connection with the Restricted Stock Units shall be subject to
compliance by the Company and Grantee with all applicable requirements of
federal and state securities laws and with all applicable requirements of any
stock exchange on which the Shares may be listed. No Shares shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

4. Non-Assignability. The Restricted Stock Unit shall not be transferable by the
Grantee, except as the Plan or this Agreement may otherwise provide.

 

5. No Shareholder Rights. The Grantee shall not be, nor have any of the rights
or privileges of, a stockholder in respect of Restricted Stock Units awarded
pursuant to the Plan unless and until the Shares attributable to such Restricted
Stock Units have been issued to the Grantee.

 

6. Withholding. In addition to any rights or obligations with respect to the
federal, state, local or foreign income taxes, withholding taxes or employment
taxes required to be withheld under applicable law, the Company or any Affiliate
employing the Grantee shall have the right to withhold from the Grantee, or
otherwise require the Grantee or an assignee to pay, any such required
withholding obligations arising as a result of grant or vesting and settlement
of the Restricted Stock Units or any other taxable event occurring pursuant to
this Agreement, including, without limitation, to the extent permitted by law,
the right to deduct any such withholding obligations from any payment of any
kind otherwise due to the Grantee or to take such other actions (including,
without limitation, withholding any Shares or cash deliverable pursuant to the
Plan or any Award) as may be necessary to satisfy such withholding obligations.

 

7. Notices. Any notices required or permitted by the terms of this Agreement or
the Plan shall be given by registered or certified mail, return receipt
requested, addressed as follows:

 

  To the Company:                                 Attention:               To
the Grantee:                          

 

or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given when
mailed in accordance with the foregoing provisions.

 



Page 2 of 5

 

 

8. Specified Employee Delay. If the Grantee is deemed a “specified employee”
within the meaning of Section 409A of the Code, as determined by the Company, at
a time when the Grantee becomes eligible for settlement of the Restricted Stock
Units upon his or her “separation from service” within the meaning of Section
409A of the Code, then to the extent necessary to prevent any accelerated or
additional tax under Section 409A of the Code, such settlement will be delayed
until the earlier of: (a) the date that is six months following the Grantee’s
“separation from service” and (b) the Grantee’s death.

 

9. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Delaware.

 

10. Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives
any and all right to trial by jury of any claim or cause of action in any legal
proceeding arising out of or related to this Agreement or the transactions or
events contemplated hereby or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any party hereto. The
parties hereto each agree that any and all such claims and causes of action
shall be tried by a court trial without a jury. Each of the parties hereto
further waives any right to seek to consolidate any such legal proceeding in
which a jury trial has been waived with any other legal proceeding in which a
jury trial cannot or has not been waived.

 

11. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties hereto.

 

12. Recoupment. The Restricted Stock Units (and gains earned or accrued in
connection with the Restricted Stock Units) shall be subject to such generally
applicable policies as to forfeiture and recoupment (including, without
limitation, upon the occurrence of material financial or accounting errors,
financial or other misconduct or Competitive Activity) as may be adopted by the
Administrator or the Board (or committee thereof) from time to time. Any such
policies may (in the discretion of the Administrator or the Board) be applied to
the Restricted Stock Units at the time of adoption of such policies, or on a
prospective basis only. The Grantee shall also forfeit and disgorge to the
Company the Restricted Stock Units and any gains earned or accrued due to the
sale of any Company Common Stock to the extent required by applicable law or as
required by any stock exchange or quotation system on which the Company Common
Stock is listed or quoted, in each case in effect on or after the Effective
Date, including but not limited to Section 304 of the Sarbanes-Oxley Act of 2002
and Section 10D of the Exchange Act. The implementation of policies and
procedures pursuant to this Section 12 and any modification of the same shall
not be subject to any restrictions on amendment or modification of Awards.

 

13. Authorization To Share Personal Data. The Grantee authorizes any the Company
and any Affiliate of the Company that employs the Grantee or that otherwise has
or lawfully obtains personal data relating to the Grantee to divulge or transfer
such personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Plan.

 



Page 3 of 5

 

 

14. No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Grantee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.

 

15. Waiver; Amendment. Any party hereto or beneficiary hereof may by written
notice to the other parties (A) extend the time for the performance of any of
the obligations or other actions of the other parties under this Agreement, (B)
waive compliance with any of the conditions or covenants of the other parties
contained in this Agreement and (C) waive or modify performance of any of the
obligations of the other parties under this Agreement. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including,
without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder. This Agreement may not be
amended, modified or supplemented orally, but only by a written instrument
executed by the Grantee and the Company.

 

[remainder of this page intentionally blank; signature page follows]

 

Page 4 of 5

 

 

IN WITNESS WHEREOF, the Company and the Grantee have caused this Agreement to be
executed on their behalf, by their duly authorized representatives, all on the
day and year first above written.

 

CURIOSITYSTREAM INC.   GRANTEE       By:                                    Its:
     

 

 

Page 5 of 5

 

